internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-105957-00 date date index number number release date parent purchaser target sellers company official tax professional authorized representative date a date b date c country x this letter responds to your authorized representative’s letter dated date requesting on behalf of the taxpayers identified in the above legend an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for parent as the united_states_shareholder of the foreign purchasing_corporation to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1 g of the income_tax regulations with respect to purchaser's acquisition of the stock of target sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect on date a additional information was received in a letter dated date the material information submitted for consideration is summarized below plr-105957-00 parent is the common parent of a consolidated_group that files its returns on the basis of a week year ending on the last friday in december and that uses the accrual_method of accounting purchaser a country x corporation is a wholly owned subsidiary of parent and is included in parent’s consolidated_income_tax_return ie by being listed on form_5471 information_return with respect to a foreign_corporation target a country x corporation was wholly owned by sellers foreign individuals and corporation prior to the acquisition target does not have any subsidiaries taxpayer represents that target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return furthermore before the acquisition neither target nor sellers filed a u s income_tax return nor were subject_to u s income_taxation on date a purchaser acquired of the stock of target from sellers for cash in a fully taxable transaction it is represented that parent and purchaser were not related to sellers within the meaning of sec_338 and that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 after the acquisition target was included in purchaser’s consolidated_income_tax_return ie by being listed on form the election was due on date b however for various reasons a valid election was not made on date c which is after the due_date for the election parent’s tax professionals discovered that the election had not been properly filed subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for parent’s taxable_year in which the transaction was consummated the taxable_year in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined l in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ll under sec_1014 relating to plr-105957-00 property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that a united_states_shareholder as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted plr-105957-00 reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official tax professional and authorized representative explain the circumstances that resulted in the failure_to_file a valid election the information also establishes that tax professional was responsible for the election that parent relied on the tax professional and that tax professional failed to make or advise the taxpayer to make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on the taxpayers’ parent’s purchaser’s and target’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent as the common parent of the consolidated_group and united_states_shareholder of the controlled foreign purchasing_corporation should file the election in accordance with sec_1_338-1 and sec_1_338-1 that is an election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form parent purchaser and target should file or amend as applicable their returns to report the acquisition as a sec_338 transaction and to attach thereto a copy of form_8023 and a copy of this letter plr-105957-00 no opinion is expressed as to whether the acquisition qualifies as a qualified_stock_purchase whether the acquisition qualifies for sec_338 treatment and if the acquisition qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any on the deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours philip j levine deputy associate chief_counsel corporate
